Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 1 of 21 PageID: 1



William P. Deni, Jr.
Charles H. Chevalier
J. Brugh Lower
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Tel: (973) 596-4500
Fax: (973) 596-0545

Attorneys for Plaintiffs
Vifor (International) AG and
American Regent, Inc.

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


VIFOR (INTERNATIONAL) AG and
AMERICAN REGENT, INC.,

                       Plaintiffs,                             Civil Action No. 19-16305

       v.                                                    Document Electronically Filed

SANDOZ INC.,

                       Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Vifor (International) AG (“Vifor”) and American Regent, Inc. (“American

Regent”) (collectively, “Plaintiffs”), by their attorneys, hereby allege as follows:

                                     NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35, United States Code, against Sandoz Inc. (“Sandoz”). This action relates

to Abbreviated New Drug Application (“ANDA”) No. 211725, filed by Sandoz with the U.S.

Food and Drug Administration (“FDA”) for approval to market a generic version of Plaintiffs’

Injectafer®, ferric carboxymaltose injection (750 mg/15 ml) (“Sandoz’s ANDA Product”) prior
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 2 of 21 PageID: 2



to the expiration of United States Patent Nos. 7,612,109 (“the ʼ109 patent”); 7,754,702 (“the

ʼ702 patent”); 8,895,612 (“the ʼ612 patent”); and 9,376,505 (“the ʼ505 patent”). The ’109, ’702,

’612, and ’505 patents are listed in FDA’s Approved Drug Products with Therapeutic

Equivalence Evaluations (“Orange Book”) for Injectafer®.

                                          THE PARTIES

       2.        Plaintiff Vifor is a company organized and existing under the laws of Switzerland,

having a principal place of business at Rechenstraβe 37, CH-9001, St. Gallen, Switzerland.

       3.        Vifor is engaged in the business of creating, developing, and bringing to market

revolutionary drug products, including treatments for iron deficiency anemia.

       4.        Plaintiff American Regent is a corporation organized and existing under the laws

of the State of New York, with a principal place of business at 5 Ramsey Road, Shirley, New

York 11967. American Regent was formerly known as Luitpold Pharmaceuticals, Inc., until

January 2, 2019, when its New York Certificate of Incorporation was amended to change the

name of the corporation to American Regent, Inc. American Regent is a subsidiary of Daiichi

Sankyo, Inc, which is located at 211 Mt. Airy Road, Basking Ridge, New Jersey 07920.

       5.        Vifor and American Regent developed Injectafer®. American Regent licenses

Injectafer® from Vifor, and American Regent markets, distributes, and sells injectable

pharmaceutical drug products, including Injectafer®, in this judicial district and throughout the

United States.

       6.        On information and belief, Defendant Sandoz is a company organized and

existing under the laws of the state of Colorado with its principal place of business at 100

College Road West, Princeton, New Jersey 08540.




                                                -2-
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 3 of 21 PageID: 3



        7.      On information and belief, Sandoz is a generic pharmaceutical company that

develops and manufactures generic pharmaceutical products that are marketed and sold

throughout the United States.

                                  JURISDICTION AND VENUE

        8.      This action arises under the patent laws of the United States, 35 U.S.C. §§ 100, et

seq., and this Court has jurisdiction over the subject matter of this action under 28 U.S.C. §§

1331 and 1338(a).

        9.      On information and belief, this Court has personal jurisdiction over Sandoz, under

the New Jersey state long arm statute and consistent with due process of law, because Sandoz

maintains its principal place of business in New Jersey. Sandoz has previously admitted that it

has a principal place of business in New Jersey. See, e.g., Celgene Corp. v. Sandoz Inc., Civil

Action No. 3:18-11026 (D.N.J. Sept. 25, 2018), ECF No. 18 at ¶ 3; Genentech, Inc., et al. v. Sandoz

Inc., et al., Civil Action No. 1:17-13507 (D.N.J. Jan. 19, 2018), ECF No. 12 at ¶ 12.

        10.     On information and belief, Sandoz is subject to personal jurisdiction in New

Jersey because it regularly does or solicits business in New Jersey, engages in other persistent

courses of conduct in New Jersey, and/or derives substantial revenue from services or things

used or consumed in New Jersey, demonstrating that Sandoz has systematic and continuous

contacts with this judicial district.

        11.      On information and belief, Sandoz purposefully has conducted and continues to

conduct business in this judicial district by manufacturing, importing, marketing, and distributing

pharmaceutical products, including generic drug products, either by itself or through its parent

corporation, subsidiaries and/or affiliates, throughout the United States, including in this judicial

district.




                                                 -3-
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 4 of 21 PageID: 4



        12.     On information and belief, Sandoz is registered to do business in the State of New

Jersey under Entity Identification Number 0100097265, and Sandoz is also licensed to do

business with the New Jersey Department of Health as a “Manufacturer and Wholesale[r]” of

pharmaceuticals in the State of New Jersey (Registration Number 5003732).

        13.     On information and belief, Sandoz is subject to personal jurisdiction in this

judicial district through its pursuit of regulatory approval for Sandoz’s ANDA Product for the

commercial manufacture, use, and/or sale of Sandoz’s ANDA Product, if approved, in this

judicial district and to residents of this judicial district. Through at least these activities, Sandoz

has purposely availed itself of the rights and benefits of New Jersey law such that it should

reasonably anticipate being haled into court in this judicial district.

        14.     On information and belief, Sandoz has been, and continues to be, wholly

responsible for the drafting, submission, request for approval, and maintenance of ANDA No.

211725. Sandoz’s “Notice of Paragraph IV Certification” dated July 10, 2019 (“Sandoz’s Notice

Letter”) and sent to Plaintiffs pursuant to § 505(j)(2)(B)(ii) of the Federal Food, Drug, and

Cosmetic Act and § 314.95 of the Code of Federal Regulations, identified “Sandoz Inc.” as the

entity which submitted ANDA No. 211725 to the FDA and the entity which seeks FDA approval

of ANDA No. 211725 prior to the expiration of the ’109, ’702, ’612, and ’505 patents.

        15.     On information and belief, if ANDA No. 211725 is approved, Sandoz will import,

market, distribute, offer for sale, and/or sell Sandoz’s ANDA Product in the United States,

including in New Jersey, and will derive substantial revenue from the use or consumption of

Sandoz’s ANDA Product in the state of New Jersey.

        16.     On information and belief, if ANDA No. 211725 is approved, Sandoz’s ANDA

Product will be marketed, distributed, offered for sale, and/or sold in New Jersey; prescribed by




                                                 -4-
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 5 of 21 PageID: 5



physicians practicing in New Jersey; administered by healthcare professionals located within

New Jersey; and/or used by patients in New Jersey, all of which will have a substantial effect on

New Jersey.

       17.     On information and belief, if ANDA No. 211725 is approved, Sandoz will import,

market, distribute, offer for sale, and/or sell Sandoz’s ANDA Product, either by itself or through

its parent corporation, subsidiaries and/or affiliates, in the United States, including in New

Jersey, and will derive substantial revenue from the use or consumption of Sandoz’s ANDA

Product in the state of New Jersey.

       18.     If ANDA No. 211725 is approved, Vifor and American Regent will be harmed by

the marketing, distribution, offer for sale, and/or sale of Sandoz’s ANDA Product, including in

New Jersey.

       19.     On information and belief, venue is proper in this judicial district under 28 U.S.C.

§§ 1391 and 1400(b) at least because Sandoz has committed an act of infringement in New

Jersey and Sandoz has a regular and established place of business in New Jersey.

       20.     On information and belief, Sandoz has committed acts of infringement under the

meaning of 28 U.S.C. § 1400(b) by submitting ANDA No. 211725 to the FDA, by taking steps

indicating its intent to market Sandoz’s ANDA Product in New Jersey, and by the acts that it

non-speculatively intends to take in New Jersey if its ANDA receives final FDA approval.

       21.     On information and belief, Sandoz has taken steps in New Jersey, including

preparing ANDA No. 211725 and communicating with the FDA regarding ANDA No. 211725,

that indicate its intent to market Sandoz’s ANDA product. As set forth above, on information

and belief, if ANDA No. 211725 is approved, Sandoz intends to commit acts of patent




                                                -5-
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 6 of 21 PageID: 6



infringement in New Jersey, including marketing, distributing, offering for sale, and/or selling

Sandoz’s ANDA Product.

       22.     On information and belief, Sandoz Inc. has a regular and established place of

business in New Jersey under the meaning of 28 U.S.C. § 1400(b) because, inter alia, its

principal place of business is in New Jersey. As set forth above, on information and belief,

Sandoz Inc. maintains regular and established places of business in New Jersey, including

offices, laboratories, and/or facilities at 100 College Road West, Princeton, NJ 08540 and One

Health Plaza, Bldg. 435, East Hanover, NJ 07936.

                                      PATENTS-IN-SUIT

       23.     The U.S. Patent and Trademark Office (“PTO”) issued the ’109 patent, entitled

“Water-Soluble Iron-Carbohydrate Complexes, Production Thereof, and Medicaments

Containing Said Complexes,” on November 3, 2009 to inventors Peter Geisser, Erik Philipp, and

Walter Richle. Vifor is the assignee of the ’109 patent and has the right to enforce it. The ’109

patent expires on February 5, 2024, excluding any patent term extension. The ’109 patent

claims, inter alia, compositions and methods of making iron carbohydrate complexes. A true

and correct copy of the ’109 patent is attached hereto as Exhibit A.

       24.     The PTO issued the ’702 patent entitled “Methods and Compositions For

Administration of Iron,” on July 13, 2010 to inventors Mary Jane Helenek, Marc L. Tokars, and

Richard P. Lawrence. At the time of its issue, the ’702 patent was assigned to Luitpold

Pharmaceuticals, Inc., and on January 11, 2019, the assignment records for the ’702 patent were

amended to reflect that Luitpold Pharmaceuticals, Inc. had changed its name to American

Regent, Inc. The Change of Name of the assignee for the ’702 patent is recorded by the PTO at

Reel 048067, Frame 0271. American Regent is the current assignee of the ’702 patent and has




                                               -6-
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 7 of 21 PageID: 7



the right to enforce it. The ’702 patent expires on February 15, 2028. The ’702 patent claims,

inter alia, methods of treating iron deficiency anemia by administering an iron carbohydrate

complex. A true and correct copy of the ’702 patent is attached hereto as Exhibit B.

       25.     The PTO issued the ’612 patent entitled “Methods and Compositions For

Administration of Iron,” on November 25, 2014 to inventors Mary Jane Helenek, Marc L.

Tokars, and Richard P. Lawrence. At the time of its issue, the ’612 patent was assigned to

Luitpold Pharmaceuticals, Inc., and on January 11, 2019, the assignment records for the ’612

patent were amended to reflect that Luitpold Pharmaceuticals, Inc. had changed its name to

American Regent, Inc. The Change of Name of the assignee for the ’612 patent is recorded by

the PTO at Reel 048067, Frame 0271. American Regent is the current assignee of the ’612

patent and has the right to enforce it. The ’612 patent expires on January 8, 2027. The ’612

patent claims, inter alia, methods of treating iron deficiency anemia by the administration of an

iron carboxymaltose complex. A true and correct copy of the ’612 patent is attached hereto as

Exhibit C.

       26.     The PTO issued the ’505 patent entitled “Aqueous Iron Carbohydrate Complexes,

Their Production, and Medicaments Containing Them,” on June 28, 2016 to inventors Peter

Geisser, Erik Philipp, and Walter Richle. Vifor is the assignee of the ’505 patent and has the

right to enforce it. The ’505 patent expires on October 20, 2023. The ’505 patent claims, inter

alia, compositions and methods of making iron carbohydrate complexes comprising at least one

oxidized maltodextrin. A copy of the ’505 patent is attached hereto as Exhibit D.

       27.     American Regent is the owner of NDA No. 203565 for Injectafer® (ferric

carboxymaltose) which the FDA approved on July 25, 2013. The Orange Book lists the NDA

holder as American Regent, Inc., in accordance with the name change from Luitpold




                                               -7-
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 8 of 21 PageID: 8



Pharmaceuticals, Inc. to American Regent, Inc., effective January 2, 2019. In conjunction with

NDA No. 203565, the ’109, ’702, ’612, and ’505 patents are listed in the Orange Book.

                       SANDOZ’S INFRINGING ANDA SUBMISSION

        28.    Plaintiffs reallege, and incorporate in full herein, each of the preceding paragraphs

1-27.

        29.    Plaintiffs received a letter from Sandoz dated July 10, 2019, purporting to be a

“Notice of Certification of Invalidity, Unenforceability, and/or Non-Infringement for U.S. Patent

Nos. 7,612,109; 7,754,702; 8,895,612; 9,376,505; and Pursuant to § 505(j)(2)(B)(iv) of the

Federal Food, Drug, and Cosmetic Act” for ANDA No. 211725 pursuant to 21 U.S.C. §

355(j)(2)(B) and 21 § C.F.R. 314.95.

        30.    Sandoz’s Notice Letter states that “Sandoz Inc.” has submitted to the FDA ANDA

No. 211725 seeking approval to engage in the commercial manufacture, use, and/or sale of

Sandoz’s ANDA Product before the expiration of the ’109, ’702, ’612, and ’505 patents.

Sandoz’s Notice Letter did not identify any other entity that is involved in the preparation, filing,

and/or maintenance of ANDA No. 211725.

        31.    On information and belief, Sandoz submitted ANDA No. 211725 to the FDA

under Section 505(j) of the Act, 21 U.S.C. § 355(j), seeking approval to, and intending to,

manufacture, use, import, offer to sell, and/or sell Sandoz’s ANDA Product, either by itself or

through its parent corporation, subsidiaries and/or affiliates, throughout the United States before

the expiration of the ’109, ’702, ’612, and ’505 patents.

        32.    By filing ANDA No. 211725, and as indicated in Sandoz’s Notice Letter, Sandoz

has represented to the FDA that Sandoz’s ANDA Product has the same active ingredient as




                                                -8-
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 9 of 21 PageID: 9



Injectafer®, has the same dosage form and strength as Injectafer®, and is bioequivalent to

Injectafer®.

        33.    On information and belief, Sandoz is seeking approval to market Sandoz’s ANDA

Product for the same approved indications as Injectafer®.

        34.    Sandoz’s Notice Letter states that it has attached a “[d]etailed statement of the

legal and factual bases for the Paragraph IV certifications” and “has certified to FDA, that…the

’109, ’702, ’612, and ’505 patents are invalid, unenforceable and/or will not be infringed”

pursuant to 21 U.S.C. § 355(j)(2)(B)(iv)(II) and 21 C.F.R. § 314.95(c)(6).

        35.    This Complaint is being filed before the expiration of the forty-five days from the

date Plaintiffs received Sandoz’s Notice Letter.

                   COUNT I (INFRINGEMENT OF THE ’109 PATENT)

        36.    Plaintiffs reallege, and incorporate in full herein, each of the preceding paragraphs

1-35.

        37.    Under 35 U.S.C. § 271(e)(2)(A), Sandoz has infringed at least one claim of the

’109 patent, including for example claims 1 through 5, by submitting, or causing to be submitted

to the FDA, ANDA No. 211725 seeking approval to engage in the commercial manufacture, use

or sale of Sandoz’s ANDA Product before the expiration date of the ’109 patent. On information

and belief, the product described in ANDA No. 211725 would infringe, either literally or under

the doctrine of equivalents, at least one claim, including for example claims 1 through 5, of the

’109 patent under 35 U.S.C. § 271(e)(2)(A).

        38.    In Sandoz’s Notice Letter, Sandoz did not provide any allegation that Sandoz’s

ANDA Product does not fall within the scope of any of the claims of the ’109 patent, and

therefore admits infringement of the ’109 patent.




                                               -9-
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 10 of 21 PageID: 10



       39.     On information and belief, based on Sandoz’s Notice Letter, the absence of any

allegation that Sandoz’s ANDA Product does not fall within the scope of any of the claims of the

’109 patent in Sandoz’s Notice Letter, the fact that Sandoz has represented to the FDA that

Sandoz’s ANDA Product is bioequivalent, pharmaceutically equivalent, and therapeutically

equivalent to Injectafer®, and the fact that, pursuant to 21 C.F.R. § 314.94, Sandoz is required to

substantially copy the FDA-approved Injectafer® labeling, Sandoz’s ANDA Product comprises

an aqueous solution of ferric carboxymaltose which is formulated for parenteral application,

wherein the ferric carboxymaltose, an iron carbohydrate complex, has a weight average

molecular weight of 80,000 to 300,000 daltons, and satisfies all of the limitations of at least

claims 1 through 5 of the ’109 patent.

       40.     On information and belief, upon FDA approval of Sandoz’s ANDA Product,

Sandoz will infringe at least one claim, including for example claims 1 through 5, of the ’109

patent under 35 U.S.C. § 271(a) either literally or under the doctrine of equivalents, by making,

using, importing, offering to sell, and/or selling Sandoz’s ANDA Product in the United States,

and/or will induce infringement of one or more claims of the ’109 patent under 35 U.S.C.

§ 271(b), unless enjoined by the Court.

       41.     On information and belief, Sandoz has knowledge of the ’109 patent and has filed

ANDA No. 211725 seeking authorization to engage in the commercial manufacture, use or sale

of Sandoz’s ANDA Product in the United States. On information and belief, if the FDA

approves ANDA No. 211725, healthcare professionals and/or patients will directly infringe

under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents, at least one claim

of the ’109 patent, including for example claims 1 through 5, by the use Sandoz’s ANDA

Product according to Sandoz’s provided instructions and/or label.




                                               - 10 -
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 11 of 21 PageID: 11



        42.    On information and belief, Sandoz knows and intends that health care

professionals and/or patients will use Sandoz’s ANDA Product according to Sandoz’s provided

instructions and/or label in an infringing manner, and will therefore induce infringement of one

or more claims of the ’109 patent with the requisite intent under 35 U.S.C. § 271(b).

        43.    Upon information and belief, upon approval, Sandoz will take active steps to

encourage the use of Sandoz’s ANDA Product by healthcare professionals and/or patients with

the knowledge and intent that it will be used by healthcare professionals and/or patients in a

manner that infringes at least one claim, including for example claims 1 through 5, of the ’109

patent for the pecuniary benefit of Sandoz. Upon information and belief, Sandoz will thus

induce infringement of at least one claim of the ’109 patent with the requisite intent under 35

U.S.C. § 271(b).

        44.    Upon information and belief, Sandoz’s actions relating to Sandoz’s ANDA No.

211725 complained of herein were done by and for the benefit of Sandoz.

        45.    If Sandoz’s marketing and sale of Sandoz’s ANDA Product prior to the expiration

of the ’109 patent is not enjoined, Plaintiffs will suffer substantial and irreparable harm for which

there is no adequate remedy at law.

                   COUNT II (INFRINGEMENT OF THE ’702 PATENT)

        46.    Plaintiffs reallege, and incorporate in full herein, each of the preceding paragraphs

1-35.

        47.    Under 35 U.S.C. § 271(e)(2)(A), Sandoz has infringed at least one claim of the

’702 patent, including for example claims 17, 24, and 47, by submitting, or causing to be

submitted to the FDA, ANDA No. 211725 seeking approval to manufacture, use, import, offer to

sell and/or sell Sandoz’s ANDA Product before the expiration date of the ’702 patent. On




                                               - 11 -
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 12 of 21 PageID: 12



information and belief, the product described in ANDA No. 211725 would infringe, either

literally or under the doctrine of equivalents, at least one claim including for example claims 17,

24, and 47 of the ’702 patent under 35 U.S.C. § 271(e)(2)(A).

          48.   In Sandoz’s Notice Letter, Sandoz did not provide any allegation that Sandoz’s

ANDA Product does not fall within the scope of several claims of the ’702 patent, including for

example claims 17, 24, and 47, and therefore admits infringement of such claims of the ’702

patent.

          49.   On information and belief, based on Sandoz’s Notice Letter, the absence of any

allegation that Sandoz’s ANDA product does not fall within the scope of several claims of the

’702 patent, including for example claims 17, 24, and 47, in Sandoz’s Notice Letter, the fact that

Sandoz has represented to the FDA that Sandoz’s ANDA Product is bioequivalent,

pharmaceutically equivalent, and therapeutically equivalent to Injectafer®, and the fact that,

pursuant to 21 C.F.R. § 314.94, Sandoz is required to substantially copy the FDA-approved

Injectafer® labeling, Sandoz’s ANDA Product is an iron carboxymaltose complex having a

molecular weight of about 100,000 daltons to about 350,000 daltons, and will be used in a

method of treating iron deficiency anemia, whereby Sandoz’s ANDA Product will be

administered intravenously in about 15 minutes or less to a subject in need thereof in a single

dosage unit of at least about 0.6 grams of elemental iron, and the use of Sandoz’s ANDA Product

will satisfy all of the limitations of at least claims 17, 24, and 47 of the ’702 patent.

          50.   On information and belief, upon FDA approval of Sandoz’s ANDA Product,

Sandoz will induce and/or contribute to the infringement of one or more claims, including for

example claims 17, 24, and 47, of the ’702 patent under 35 U.S.C. §§ 271(b) and/or (c), unless

enjoined by the Court.




                                                - 12 -
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 13 of 21 PageID: 13



       51.     On information and belief, Sandoz has knowledge of the ’702 patent and has filed

ANDA No. 211725 seeking authorization to engage in the commercial manufacture, use or sale

of Sandoz’s ANDA Product in the United States. On information and belief, if the FDA

approves ANDA No. 211725, healthcare professionals and/or patients will directly infringe

under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents, at least one claim

of the ’702 patent, including for example claims 17, 24, and 47, by the use Sandoz’s ANDA

Product according to Sandoz’s provided instructions and/or label.

       52.     On information and belief, Sandoz knows and intends that health care

professionals and/or patients will use Sandoz’s ANDA Product according to Sandoz’s provided

instructions and/or label in an infringing manner, and will therefore induce infringement of one

or more claims of the ’702 patent with the requisite intent under 35 U.S.C. § 271(b).

       53.     Upon information and belief, upon approval, Sandoz will take active steps to

encourage the use of Sandoz’s ANDA Product by healthcare professionals and/or patients with

the knowledge and intent that it will be used by healthcare professionals and/or patients in a

manner that infringes at least one claim, including for example claims 17, 24, and 47, of the ’702

patent for the pecuniary benefit of Sandoz. Upon information and belief, Sandoz will thus

induce infringement of at least one claim of the ’702 patent with the requisite intent under 35

U.S.C. § 271(b).

       54.     On information and belief, if the FDA approves ANDA No. 211725, Sandoz’s

ANDA Product will be specifically labeled for use in practicing at least one claim including for

example claims 17, 24, and 47 of the ’702 patent, wherein Sandoz’s ANDA Product is a material

part of the claimed invention, wherein Sandoz knows and intends that healthcare professionals

and/or patients will use Sandoz’s ANDA Product in accordance with the instructions and/or label




                                               - 13 -
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 14 of 21 PageID: 14



provided by Sandoz in practicing at least one claim, including for example claims 17, 24, and 47

of the ’702 patent, and wherein Sandoz’s ANDA Product is not a staple article or commodity of

commerce suitable for substantial non-infringing use. Upon information and belief, Sandoz will

thus contribute to the infringement of at least one claim of the ’702 patent under 35 U.S.C. §

271(c).

          55.   Upon information and belief, Sandoz’s actions relating to Sandoz’s ANDA No.

211725 complained of herein were done by and for the benefit of Sandoz.

          56.   If Sandoz’s marketing and sale of Sandoz’s ANDA Product prior to the expiration

of the ’702 patent is not enjoined, Plaintiffs will suffer substantial and irreparable harm for which

there is no adequate remedy at law.

                   COUNT III (INFRINGEMENT OF THE ’612 PATENT)

          57.   Plaintiffs reallege, and incorporate in full herein, each of the preceding paragraphs

1-35.

          58.   Under 35 U.S.C. § 271(e)(2)(A), Sandoz has infringed at least one claim of the

’612 patent, including for example claims 2 and 4, by submitting, or causing to be submitted to

the FDA, ANDA No. 211725 seeking approval to engage in the commercial manufacture, use or

sale of Sandoz’s ANDA Product before the expiration date of the ’612 patent. On information

and belief, the product described in ANDA No. 211725 would infringe, either literally or under

the doctrine of equivalents, at least one claim including for example claims 2 and 4 of the ’612

patent under 35 U.S.C. § 271(e)(2)(A).

          59.   In Sandoz’s Notice Letter, Sandoz did not provide any allegation that Sandoz’s

ANDA Product does not fall within the scope of several claims of the ’612 patent, including for

example for claims 2 and 4, and therefore admits infringement of such claims of the ’612 patent.




                                                - 14 -
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 15 of 21 PageID: 15



       60.      On information and belief, based on Sandoz’s Notice Letter, the absence of any

allegation that Sandoz’s ANDA product does not fall within the scope of several claims of the

’612 patent, including for example claims 2 and 4 in Sandoz’s Notice Letter, the fact that Sandoz

has represented to the FDA that Sandoz’s ANDA Product is bioequivalent, pharmaceutically

equivalent, and therapeutically equivalent to Injectafer®, and the fact that, pursuant to 21 C.F.R.

§ 314.94, Sandoz is required to substantially copy the FDA-approved Injectafer® labeling,

Sandoz’s ANDA Product is an iron carboxymaltose complex having a substantially non-

immunogenic carbohydrate component and substantially no cross reactivity with anti-dextran

antibodies, and will be used in a method of treating iron deficiency anemia associated with

chronic kidney disease and/or heavy uterine bleeding, whereby Sandoz’s ANDA Product will be

administered in about 15 minutes or less to a subject in need thereof in a single dosage unit of at

least about 0.6 grams of elemental iron, and the use of Sandoz’s ANDA Product will satisfy all

of the limitations of at least claims 2 and 4 of the ’612 patent.

       61.      On information and belief, upon FDA approval of Sandoz’s ANDA Product,

Sandoz will induce and/or contribute to the infringement of one or more claims, including for

example claims 2 and 4 of the ’612 patent under 35 U.S.C. §§ 271(b) and/or (c), unless enjoined

by the Court.

       62.      On information and belief, Sandoz has knowledge of the ’612 patent and has filed

ANDA No. 211725 seeking authorization to engage in the commercial manufacture, use or sale

of Sandoz’s ANDA Product in the United States. On information and belief, if the FDA

approves ANDA No. 211725, health care professionals and/or patients will directly infringe

under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents, at least one claim




                                                - 15 -
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 16 of 21 PageID: 16



of the ’612 patent, including for example claims 2 and 4, by the use Sandoz’s ANDA Product

according to Sandoz’s provided instructions and/or label.

          63.   On information and belief, Sandoz knows and intends that healthcare

professionals and/or patients will use Sandoz’s ANDA Product according to Sandoz’s provided

instructions and/or label in an infringing manner, and will therefore induce infringement of one

or more claims of the ’612 patent with the requisite intent under 35 U.S.C. § 271(b).

          64.   Upon information and belief, upon approval, Sandoz will take active steps to

encourage the use of Sandoz’s ANDA Product by healthcare professionals and/or patients with

the knowledge and intent that it will be used by healthcare professionals and/or patients in a

manner that infringes at least one claim, including for example claims 2 and 4 of the ’612 patent

for the pecuniary benefit of Sandoz. Upon information and belief, Sandoz will thus induce

infringement of at least one claim of the ’612 patent with the requisite intent under 35 U.S.C. §

271(b).

          65.   On information and belief, if the FDA approves ANDA No. 211725, Sandoz’s

ANDA Product will be specifically labeled for use in practicing at least one claim including for

example claims 2 and 4, of the ’612 patent, wherein Sandoz’s ANDA Product is a material part

of the claimed invention, wherein Sandoz knows and intends that healthcare professionals and/or

patients will use Sandoz’s ANDA Product in accordance with the instructions and/or label

provided by Sandoz in practicing at least one claim, including for example claims 2 and 4, of the

’612 patent, and wherein Sandoz’s ANDA Product is not a staple article or commodity of

commerce suitable for substantial non-infringing use. Upon information and belief, Sandoz will

thus contribute to the infringement of at least one claim of the ’612 patent under 35 U.S.C. §

271(c).




                                               - 16 -
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 17 of 21 PageID: 17



          66.   Upon information and belief, Sandoz’s actions relating to Sandoz’s ANDA No.

211725 complained of herein were done by and for the benefit of Sandoz.

          67.   If Sandoz’s marketing and sale of Sandoz’s ANDA Product prior to the expiration

of the ’612 patent is not enjoined, Plaintiffs will suffer substantial and irreparable harm for which

there is no adequate remedy at law.

                   COUNT IV (INFRINGEMENT OF THE ’505 PATENT)

          68.   Plaintiffs reallege, and incorporate in full herein, each of the preceding paragraphs

1-35.

          69.   In Sandoz’s Notice Letter, Sandoz did not provide any allegation that Sandoz’s

ANDA Product does not fall within the scope of several claims of the ’505 patent, including for

example claims 1, 10, 19, and 28, and therefore admits infringement of such claims of the ’505

patent.

          70.   On information and belief, based on Sandoz’s Notice Letter, the absence of any

allegation that Sandoz’s ANDA product does not fall within the scope of several claims of the

’505 patent, including for example claims 1,10, 19, and 28 in Sandoz’s Notice Letter, the fact

that Sandoz has represented to the FDA that Sandoz’s ANDA Product is bioequivalent,

pharmaceutically equivalent, and therapeutically equivalent to Injectafer®, and the fact that,

pursuant to 21 C.F.R. § 314.94, Sandoz is required to substantially copy the FDA-approved

Injectafer® labeling, Sandoz’s ANDA Product is an aqueous solution comprising an iron (III)

carbohydrate complex comprising at least one oxidized maltodextrin, wherein the iron (III)

carbohydrate complex has a weight average molecular weight of 118,000 to 400,000 daltons,

wherein the aqueous solution of the iron (III) carbohydrate has an iron content of between 1%




                                                - 17 -
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 18 of 21 PageID: 18



and 20% weight/volume of the solution, and satisfies all of the limitations of at least claims 1,

10, 19, and 28 of the ’505 patent.

       71.     On information and belief, upon FDA approval of Sandoz’s ANDA Product,

Sandoz will infringe at least one claim, including for example claims 1, 10, 19, and 28, of the

’505 patent under 35 U.S.C. § 271(a) either literally or under the doctrine of equivalents, by

making, using, importing, offering to sell, and/or selling Sandoz’s ANDA Product in the United

States, and/or will induce infringement of one or more claims of the ’505 patent under 35 U.S.C.

§ 271(b), unless enjoined by the Court.

       72.     On information and belief, Sandoz has knowledge of the ’505 patent and has filed

ANDA No. 211725 seeking authorization to engage in the commercial manufacture, use or sale

of Sandoz’s ANDA Product in the United States. On information and belief, if the FDA

approves ANDA No. 211725, healthcare professionals and/or patients will directly infringe

under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents, at least one claim

of the ’505 patent, including for example claims 1, 10, 19, and 28, by the use of Sandoz’s ANDA

Product according to Sandoz’s provided instructions and/or label.

       73.     On information and belief, Sandoz knows and intends that health care

professionals and/or patients will use Sandoz’s ANDA Product according to Sandoz’s provided

instructions and/or label in an infringing manner, and will therefore induce infringement of one

or more claims of the ’505 patent with the requisite intent under 35 U.S.C. § 271(b).

       74.     Upon information and belief, upon approval, Sandoz will take active steps to

encourage the use of Sandoz’s ANDA Product by healthcare professionals and/or patients with

the knowledge and intent that it will be used by healthcare professionals and/or patients in a

manner that infringes at least one claim, including for example claims 1, 10, 19, and 28, of the




                                               - 18 -
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 19 of 21 PageID: 19



’505 patent for the pecuniary benefit of Sandoz. Upon information and belief, Sandoz will thus

induce infringement of at least one claim of the ’505 patent with the requisite intent under 35

U.S.C. § 271(b).

       75.     Upon information and belief, Sandoz’s actions relating to Sandoz’s ANDA No.

211725 complained of herein were done by and for the benefit of Sandoz.

       76.     If Sandoz’s marketing and sale of Sandoz’s ANDA Product prior to the expiration

of the ’505 patent is not enjoined, Plaintiffs will suffer substantial and irreparable harm for which

there is no adequate remedy at law.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court grant the following relief:

       1.      A judgment that the claims of the ’109, ’702, ’612, and ’505 patents are not invalid

or unenforceable, and are infringed by Sandoz’s submission of ANDA No. 211725 under 35

U.S.C. §271(e)(2)(A), and that Sandoz’s making, using, offering to sell, or selling in the United

States, or importing into the United States, Sandoz’s ANDA Product will infringe the ’109, ’702,

’612, and ’505 patents under 35 U.S.C. §§ 271(a), (b), and/or (c);

       2.      An order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective date of

any approval by the FDA of ANDA No. 211725 shall be a date that is not earlier than the latest

expiration date of the ’109, ’702, ’612, and ’505 patents, including any extensions and/or

additional periods of exclusivity to which Plaintiffs are or become entitled;

       3.      An order permanently enjoining Sandoz, its parent corporation, affiliates,

subsidiaries, and each of its officers, agents, servants, employees, and those acting in privity or

concert with them, from making, using, offering to sell, or selling in the United States, or importing

into the United States Sandoz’s ANDA Product until after the last expiration date of the ’109, ’702,




                                                - 19 -
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 20 of 21 PageID: 20



’612, and ’505 patents, including any extensions and/or additional periods of exclusivity to which

Plaintiffs are or become entitled, in accordance with 35 U.S.C. § 271(e)(4)(B) and 35 U.S.C. §

283;

       4.      Damages or other monetary relief to Plaintiffs if Sandoz engages in commercial

manufacture, use, offers to sell, sale, or importation in or into the United States of Sandoz’s ANDA

Product prior to the latest expiration date of the ’109, ’702, ’612, and ’505 patents, including any

extensions and/or additional periods of exclusivity to which Plaintiffs is or becomes entitled, in

accordance with 35 U.S.C. § 271(e)(4)(C); and

       5.      Such further and additional relief as this Court deems just and proper, including

any appropriate relief under 35 U.S.C. § 285.

Dated: August 2, 2019                                    Respectfully submitted,
       Newark, New Jersey
                                                         s/ William P. Deni, Jr.
                                                         William P. Deni, Jr.
                                                         Charles H. Chevalier
                                                         J. Brugh Lower
                                                         GIBBONS P.C.
                                                         One Gateway Center
                                                         Newark, New Jersey 07102
                                                         Tel: (973) 596-4500
                                                         Fax: (973) 596-0545
                                                         wdeni@gibbonslaw.com
                                                         cchevalier@gibbonslaw.com
                                                         jlower@gibbonslaw.com

                                                         Attorneys for Plaintiffs
                                                         Vifor (International) AG and
                                                         American Regent, Inc.

Of Counsel:

Barbara R. Rudolph (pro hac vice to be submitted)
Robert F. Shaffer (pro hac vice to be submitted)
Constance P. Lee (pro hac vice to be submitted)
FINNEGAN, HENDERSON, FARABOW,
GARRETT & DUNNER, LLP



                                                - 20 -
Case 3:19-cv-16305-FLW-DEA Document 1 Filed 08/02/19 Page 21 of 21 PageID: 21



901 New York Avenue, NW
Washington, DC 20001-4413
Tel: (202) 408-4000

M. David Weingarten (pro hac vice to be submitted)
FINNEGAN, HENDERSON, FARABOW,
GARRETT & DUNNER, LLP
271 17th Street, NW
Suite 1400
Atlanta, GA 30363-6209
Tel: (404) 653-6400




                                           - 21 -
